     Case 2:19-cv-00478-MCE-JDP Document 21 Filed 01/28/21 Page 1 of 4


 1   DAVID P. MASTAGNI, ESQ (SBN 57721)
     GRANT A. WINTER ESQ (SBN 266329)
 2   MASTAGNI HOLSTEDT, A.P.C.
     1912 I Street
 3   Sacramento, California 95811
     Telephone: (916) 446-4692
 4   Facsimile: (916) 447-4614
     Attorneys for Plaintiffs PATRICK WITHROW
 5   and KATHLEEN WITHROW

 6
     MATTHEW WILLIAMS (SBN 245847)
 7   CLAPP, MORONEY, VUCINICH, BEEMAN+SCHELEY
     A PROFESSIONAL CORPORATION
 8   5860 Owens Drive, Suite 410
     Pleasanton, CA 94588
 9   Telephone: (925) 734-0990
     Fax: (925) 734-0888
10   Attorneys for Defendants
     BOVE ENTERPRISES INC.;
11   JIFFY LUBE INTERNATIONAL, INC.

12
                                  UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14

15
     PATRICK WITHROW, an individual; and,              Case No. 2:19-cv-00478-MCE-EFB
16   KATHLEEN WITHROW, an individual;
                  Plaintiffs,                          STIPULATION AND ORDER TO
17                                                     CONTINUE ALL DEADLINES
            v.                                         SETFORTH IN TRIAL SCHEDULING
18                                                     ORDER
     JIFFY LUBE INTERNATIONAL, INC.;
19   BOVE ENTERPRISES, INC.; and, DOES 1
     through 100 inclusive,
20   Defendants.

21

22
            Plaintiffs PATRICK WITHROW and KATHLEEN WITHROW and Defendants JIFFY
23
     LUBE INTERNATIONAL, INC. [hereinafter “JIFFY LUBE”], and BOVE ENTERPRISES, INC.
24
     (hereinafter “BOVE”), hereby stipulate to the following:
25
            On June 18, 2020, the Court issued an order continuing case management deadlines
26
     including all discovery cutoffs, expert disclosures, and the deadline for filing a Trial Readiness
27
     Notice. Although the parties have diligently engaged in, and mostly have completed, written
28
     discovery, they have not been able to conduct numerous witness depositions. Since the June 2020

       ____________________________________________1___________________________________________
     STIPULATION AND REQUEST TO CONTINUE DEADLINE FOR CUTOFF OF NON-EXPERT DISCOVERY
     Case 2:19-cv-00478-MCE-JDP Document 21 Filed 01/28/21 Page 2 of 4


 1   Order, the circumstances concerning the Coronavirus have not changed to permit discovery, and in

 2   fact, many of the regulations have become more restrictive and prohibitory. Many percipient

 3   witnesses to the matters alleged in this case reside in Arizona and as a result of travel restrictions,

 4   “social distancing requirements,” and other Coronavirus related impediments, the parties have not

 5   been able to conduct the depositions.

 6          The parties stipulate that cause exists to continue the non-expert discovery cutoff dates,

 7   and all subsequent cutoff dates, because a delay occurred in scheduling and completing

 8   depositions set to take place in Arizona. Plaintiffs noticed numerous depositions of witnesses in

 9   Phoenix, Arizona; however, the depositions had to be continued because of the witnesses’

10   unavailability and complications arising from the Coronavirus pandemic. Scheduling issues have

11   delayed some of the discovery already completed due to the unavailability of counsel, witnesses,

12   and parties. The parties anticipate that scheduling issues amongst the parties and witnesses along

13   with complications due to the Coronavirus pandemic will necessitate more time to complete fact

14   discovery. Therefore, the parties hereby stipulate that, provided the Court grants its consent, the

15   deadline for the non-expert discovery cutoff, and all subsequent cutoff dates, shall be continued in

16   order to give the parties time to complete the depositions of witnesses in California and Arizona.

17          Since the issuance of the June 18, 2020 Order continuing the various case management

18   deadlines, the parties have stipulated that they will participate in a mediation and are presently in

19   the process of choosing a mutually acceptable mediator.

20      IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES, BY AND THROUGH
21   THEIR ATTORNEYS OF RECORD, that the non-expert discovery cutoff date, and all subsequent

22   cutoff dates, set forth in the Court’s Scheduling Conference Order of March 15, 2019, shall be

23   modified as follows (modified dates are in bold):

24

25          Non-Expert Discovery Cutoff:                           Continued from January 20, 2021
                                                                   To April 20, 2021
26
            Designation of Expert Witnesses Cutoff:                Continued from March 20, 2021
27                                                                 To July 20, 2021
28
            Supplemental Expert Witnesses Cutoff:                  Continued from April 20, 2021
                                                                   To August 20, 2021
       ____________________________________________2___________________________________________
     STIPULATION AND REQUEST TO CONTINUE DEADLINE FOR CUTOFF OF NON-EXPERT DISCOVERY
     Case 2:19-cv-00478-MCE-JDP Document 21 Filed 01/28/21 Page 3 of 4


 1
            Dispositive Motions Cutoff:                          Continued from July 20, 2021
 2                                                               To November 20, 2021
 3
            Joint Notice of Trial Readiness Cutoff:              Continued from August 20, 2021
 4                                                               To December 20, 2021

 5

 6   IT IS SO STIPULATED between the parties, and the parties respectfully request that the Court

 7   reduce this stipulation and the modified scheduling deadlines to an Order.

 8   ///

 9
      Dated: January 6, 2021                     CLAPP, MORONEY, VUCINICH,
10                                               BEEMAN+SCHELEY
11

12

13
                                                 By: _
14                                                   Matthew Williams
                                                     Attorneys for Defendants BOVE ENTERPRISES
15                                                   INC. DBA JIFFY LUBE

16

17   Dated: January 6, 2021                              MASTAGNI HOLSTEDT, A.P.C.
18

19                                              By: _/s/ _Grant Winter_________________
20                                                  Grant Winter
                                                    Attorneys for Plaintiffs PATRICK WITHROW
21                                                  and KATHLEEN WITHROW

22

23

24

25

26
27

28


        ____________________________________________3___________________________________________
      STIPULATION AND REQUEST TO CONTINUE DEADLINE FOR CUTOFF OF NON-EXPERT DISCOVERY
     Case 2:19-cv-00478-MCE-JDP Document 21 Filed 01/28/21 Page 4 of 4


 1
                                                  ORDER
 2
            Having considered the parties’ stipulated joint request to continue the deadline for the
 3
     cutoff of non-expert discovery, and all subsequent cutoff dates, the Court finds good cause for the
 4
     continuance.
 5
            It is ordered that the scheduling deadlines for this case be modified as follows:
 6

 7          Non-Expert Discovery Cutoff:                          Continued from January 20, 2021
 8                                                                To April 20, 2021

 9          Designation of Expert Witnesses Cutoff:               Continued from March 20, 2021
                                                                  To July 20, 2021
10
            Supplemental Expert Witnesses Cutoff:                 Continued from April 20, 2021
11                                                                To August 20, 2021
12
            Dispositive Motions Cutoff:                           Continued from July 20, 2021
13                                                                To November 20, 2021

14          Joint Notice of Trial Readiness Cutoff:               Continued from August 20, 2021
                                                                  To December 20, 2021
15

16
        IT IS SO ORDERED.
17   Dated: January 11, 2021
18

19

20
21

22

23

24

25

26
27

28


       ____________________________________________4___________________________________________
     STIPULATION AND REQUEST TO CONTINUE DEADLINE FOR CUTOFF OF NON-EXPERT DISCOVERY
